Case: 18-31129      Document: 00515185572         Page: 1    Date Filed: 11/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-31129                             FILED
                                  Summary Calendar                   November 4, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRIS WELLS, also known as Six Wells,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CR-104-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Chris Wells appeals following his guilty plea conviction and below-
guidelines 240-month sentence for conspiracy to possess with the intent to
distribute 100 grams or more of heroin, distribution of heroin, possession with
the intent to distribute heroin and 28 grams or more of crack cocaine, being a
felon in possession of a firearm, and possession of a firearm in furtherance of
a drug trafficking crime. As his sole issue on appeal, Wells claims that his trial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31129    Document: 00515185572       Page: 2   Date Filed: 11/04/2019


                                 No. 18-31129

counsel rendered ineffective assistance by failing to inform Wells that Wells
would be sentenced as a career offender.          According to Wells, counsel’s
inadequate assistance rendered his guilty plea unknowing.
      Generally, claims of ineffective assistance of counsel “cannot be resolved
on direct appeal when [they have] not been raised before the district court since
no opportunity existed to develop the record on the merits of the allegations.”
United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal
quotation marks and citation omitted). The Supreme Court has emphasized
that a 28 U.S.C. § 2255 motion is the preferred method for raising a claim of
ineffective assistance of counsel. Massaro v. United States, 538 U.S. 500,
503-04 (2003). Claims of inadequate representation are resolved on direct
appeal only in “rare” cases where the record allows a fair evaluation of the
claim’s merits. United States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).
      The factual issues underlying Wells’s claim of ineffective assistance
cannot be determined on the current record and would best be resolved by the
district court on § 2255 review. See Massaro, 538 U.S. at 505-06; United States
v. Gulley, 526 F.3d 809, 821 (5th Cir. 2008). Consequently, we decline to
address Wells’s ineffective assistance claim on direct appeal. Our decision not
to address the issue is without prejudice to Wells raising his ineffective
assistance claim in a timely § 2255 proceeding.
AFFIRMED.




                                       2